Title: To James Madison from Levett Harris, 19 July 1808
From: Harris, Levett
To: Madison, James



Sir, 
St. Petersburg, the 7th/ 19 July 1808.

No opportunity has offered for the conveyance of the inclosed Since the date thereof; this delay has enabled me to transmit you Copy of a note which has been written me by the minister of foreign affairs announcing the appointment of Mr. de Daschkoff in quality of Chargé d’affaires & Consul General to the united States.
The minister, in a particular conference I had with him assured me of the great desire of the Emperor that this Gentleman should proceed to his destination without delay & personally carry His Majesty’s Sentiments upon the Subject of the relations he was so anxious should be firmly established between the two States.  Count Romanzoff hoped an occasion would offer by one of our Ships now in port for conveying this Envoy & requested me to loose no Time in making known to you, Sir, the appointment of Mr. de Daschkoff.
As a direct opportunity to America is likely to offer in about two weeks, I shall defer writing you more particularly till then & have the Honor to remain with the greatest respect, Sir, Your most obedt. Servant

Levett Harris.

